Case 1:17-cV-064O4-BI\/|C-SI\/|G Document 199-1 Filed 10/29/18 Page 1 of 2 Page|D #: 4037

l. I am a Forensic Analyst at Complete Discovery Source, Inc.,
(“CDS”) located at 250 Park Avenue, New York, New York. My duties and
responsibilities include the forensic analysis of computers, mobile devices, and

other electronic storage media. A copy of my CV is attached hereto as Appendix
A.
Background

2. CDS was engaged to collect and preserve electronic data in the
form of mobile devices and iCloud backups for a total of six custodians in relation
to the Lawson et al. v Rubin et al. matter.
Process and Procedures

3. CDS utilized Cellebrite UFED (versions 7.3.0.809; 7.5.0.82;
7.9.0.223) for preservation of physical mobile devices. Oxygen Forensic Detective
(versions 10.1.0.51; 10.2.0.68; 10.3.0.72; 10.4.0.54) Was utilized for the
preservation of iCloud backups when physical devices could not be provided.
iCloud backups contain a complete backup of the device assigned to it.

4. CDS collected all WhatsApp data capable of collection as of the
collection date using the respective software versions for each collection tool set

forth in paragraph 3.

Case 1:17-cV-064O4-BI\/|C-SI\/|G Document 199-1 Filed 10/29/18 Page 2 of 2 Page|D #: 4038

5. Once the preservations Were complete CDS generated full
reports of all available data sources for each device and provided that to Balestriere

Fariello for review.

Dated: 10/29/2018
New York, NY

By: b/MMM%M/

Adam Rogel’s[

